 1   LANGLEY KREUZE, SBN: 254739
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                        SACRAMENTO BRANCH
10
11
12   LISA DEE LEACH,                                     Case No.: 2:18-cv-02001-AC

13                  Plaintiff,

14   vs.                                                 [proposed] ORDER EXTENDING
                                                         PLAINTIFF’S TIME TO FILE A MOTION
15                                                       FOR SUMMARY JUDGMENT/REMAND
     NANCY A. BERRYHILL,
     Acting Commissioner of Social Security,             AND DEFENDANT’S TIME TO FILE
16                                                       RESPONSE
17
                    Defendant
18
19
            Pursuant to the stipulation of the parties for a requested first extension of Plaintiff’s time
20
     to file a Motion for Summary Judgment/Remand, the request is hereby APPROVED.
21          Plaintiff shall file her Motion for Summary Judgment/Remand on or before January 14,
22   2019 and Defendant shall file her Cross-Motion on or before April 12, 2019.
23          SO ORDERED.
24
25   DATED: January 9, 2019

26
27
28
